United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0203
Issued: June 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 5, 2018 appellant, through counsel, filed a timely appeal from an August 15,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome in the performance of duty, as alleged.
FACTUAL HISTORY
On January 24, 2018 appellant, then a 56-year-old immigration services officer, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome due to factors of her federal employment. She related that she initially developed the
condition in 1990, that on April 17, 2008 she sought medical treatment for finger tingling and arm
numbness, on October 1, 2013 she again sought treatment for the same symptoms, and that her
symptoms worsened after she began work as an interviewing officer on March 23, 2015.3
Appellant related that her Form CA-2 was not filed with the employing establishment within 30
days of the date she first realized her condition was caused or aggravated by her federal
employment because she filed the wrong form back in February 2016, and she was instructed to
file the correct Form CA-2 with new medical evidence.
On the reverse side of the claim form the employing establishment indicated that appellant
first reported her condition to her supervisor on January 16, 2018. It did not indicate whether she
stopped or returned to work. The employing establishment checked the box marked “no” when
asked whether medical reports showed that appellant was disabled for work.
In a development letter dated January 30, 2018, OWCP advised appellant of the type of
factual and medical evidence needed to establish her claim, including a detailed description and
factual corroboration of the identified employment factors, and a report from her physician
explaining how and why her employment tasks would cause the claimed conditions. It also
requested that she respond to a questionnaire to substantiate the factual elements of her claim. In
a separate development letter of the same date, OWCP requested that the employing establishment
provide additional information regarding appellant’s occupational disease claim, including
comments from a knowledgeable supervisor regarding the accuracy of appellant’s statements, and
a copy of appellant’s position description and physical requirements of her position. It afforded
both parties 30 days to submit the requested evidence. In a letter dated January 30, 2018, the
employing establishment related that appellant first became aware of her condition on April 17,
2008 when she was employed under a different “CIS agency code.” It indicated that appellant
started her current position in March 2015, and that her previous condition was aggravated by her
employment duties on February 8, 2016.
In a subsequent letter dated February 21, 2018, an employing establishment official
indicated that appellant’s supervisor was unable to provide information stemming from the injury
in April 2008 because she had only been her supervisor for two years; however, appellant’s claims
were not disputed. She noted that appellant wore wrist guards at work and that her primary duties
were interviewing applicants and determining their eligibility for citizenship. The employing
establishment further related that appellant interviewed approximately 8 to 12 applicants per day,
3

Appellant has filed several prior claims for FECA benefits which are not presently before the Board in this case.

2

thoroughly reviewed each of their files, took notes of the interview responses, and typed, updated,
and uploaded her notes into various computer systems for each applicant.
By decision dated March 14, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that the claimed injury or events occurred as
alleged. It noted that she neither responded to the January 30, 2018 questionnaire, nor submitted
evidence containing a medical diagnosis in connection with the alleged factors.
On April 30, 2018 appellant, through counsel, requested reconsideration of OWCP’s
March 14, 2018 decision. She submitted additional medical evidence along with her request.
In a letter dated August 20, 2017, received by OWCP on April 30, 2018, Dr. John Knight,
an orthopedic surgeon, indicated that he evaluated appellant on July 19, 2017 and diagnosed
bilateral carpal tunnel syndrome. He noted that she underwent electrodiagnostic testing in 2013
and had previously received two cortisone shots. Dr. Knight related that appellant had developed
a cumulative trauma injury of bilateral upper extremities as a result of the usual and customary
factors of her federal employment. He recommended that she undergo surgery at that time.
By decision dated August 15, 2018, OWCP denied modification of its March 14, 2018
decision, finding that appellant had not provided a description of the employment factors leading
to her claimed injury. It further found that the medical evidence provided was insufficient to
establish that appellant developed carpal tunnel syndrome.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.7
An injury does not have to be confirmed by an eyewitness in order to establish the fact that
an employee sustained an injury while in the performance of duty. However, the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.8 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may cast doubt on an employee’s statements in determining
whether he or she had established a prima facie claim for compensation. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong and persuasive evidence.9
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP denied appellant’s claim because she failed to establish that the alleged work events
occurred as alleged. However, the evidence of record supports that her job duties required
performing repetitive tasks including writing and typing. Specifically, in its February 21, 2018
letter, the employing establishment did not dispute appellant’s claims and related that appellant
interviewed 8 to 12 applicants per day, took notes, and then typed her notes into various computer
systems for each applicant. Thus, the Board finds that the evidence is undisputed that appellant
performed employment duties which included performing repetitive activities using both of her
wrists.
As appellant has alleged and established occupational exposure, further consideration of
the medical evidence is necessary.10 This case will therefore be remanded to OWCP for evaluation
of the medical evidence to determine whether there is a causal relationship between the claimed
carpal tunnel condition and the accepted factors of her federal employment. Following such
further development as OWCP deems necessary, it shall issue a de novo decision.11

7

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

M.S., id.; see B.B., Docket No. 12-0165 (issued July 26, 2012); Mary Jo Coppolino, 43 ECAB 988 (1992).

9

Id.

10

M.D., Docket No. 18-1365 (issued March 12, 2019).

11

OWCP’s procedures provide that cases should be combined when correct adjudication of the issues depends on
frequent cross-referencing between files. For example, if a new injury case is reported for an employee who previously
filed an injury claim for a similar condition or the same part of the body, doubling is required. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c) (February 2000). On
remand OWCP shall administratively combine all necessary file numbers for a full and fair adjudication of appellant’s
pending claim.

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision.
Issued: June 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

